204 F.2d 694
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Joe B. MORRIS and Virginia Taylor Morris, Individually andas Co-partners, d/b/a Houston Taylor Motors,Successors of Houston Taylor, d/b/aHouston Taylor Motors.
No. 14824.
United States Court of Appeals Eighth Circuit.
May 12, 1953.

David P. Findling, Associate General Counsel, National Labor Relations Board, and A. Norman Somers, Asst. General Counsel, National Labor Relations Board, Washington, D.C., for petitioner.
Edgar E. Bethell, Fort Smith, Ark., for respondents.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement, and stipulation filed with Board.